On consideration of the Petition for Writ of Mandamus and of the Supplement to Petition for Writ of Mandamus filed in the above-entitled action, it appearing that none of the actions complained of tend to defeat the jurisdiction of this Court ultimately to review the record of trial, or to prejudice the power of this Court to grant meaningful relief for an error observed upon such review, it is, by the Court, this 12th day of May 1972,
ORDERED:
That said Petition and Supplement thereto be, and the same is, hereby dismissed. West v Samuel, et al, 21 USCMA 290, 45 CMR 64, decided April 6, 1972.